 

Exhibit 10.1

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

Dated as of February 2, 2017

 

THIS EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) dated as of the date first
set forth above (the “Effective Date”) is entered into by and between Life
Clips, Inc., a Wyoming corporation (the “Company”), and Huey Long (the
“Executive”). The Company and Executive may collective be referred to as the
“Parties” and each individually as a “Party.”

 

WHEREAS, the Company desires to employ the Executive as its Chief Executive
Officer of the Company and the Executive desires to serve in such capacity on
behalf of the Company, in each case subject to the terms and conditions herein;

 

NOW, THEREFORE, in consideration of the promises and of the mutual covenants and
agreements hereinafter set forth, and for other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, the Company and the
Executive hereby agree as follows:

 

1. Employment.

 

  (a) Term. The term of this Agreement (the “Initial Term”) shall begin as of
the Effective Date and shall end on the earlier of (i) the second anniversary of
the Effective Date and (ii) the time of the termination of the Executive’s
employment in accordance with Section 3 herein. This Initial Term and any
Renewal Term (as defined below) shall automatically be extended for one or more
additional terms of one (1) year each (each a “Renewal Term” and together with
the Initial Term, the “Term”), unless either the Company or Executive provide
notice to the other Party of their desire to not so renew the Initial Term or
Renewal Term (as applicable) at least thirty (30) days prior to the expiration
of the then-current Initial Term or Renewal Term, as applicable.         (b)
Duties. The Company hereby appoints Executive, and Executive shall serve, as the
Chief Executive Officer of the Company and shall report directly to the Board of
Directors of the Company (the “Board”). The Executive shall have such duties and
responsibilities as are consistent with Executive’s position as Chief Executive
Officer of the Company. In addition, the Executive shall perform all other
duties and accept all other responsibilities incident to such position as may
reasonably assigned to Executive by the Board.         (c) Board Seat. Executive
shall be named as a Director of the Company upon the Effective Date and shall
have the right to serve as a Director of the Company during the Term and each
renewal term.         (d) Best Efforts. During the Term, the Executive shall
devote Executive’s best efforts and full time and attention to promote the
business and affairs of the Company and its affiliated companies, and shall be
engaged in other business activities only to the extent that such activities are
not competitive with the Company and do not interfere or conflict with
Executive’s obligations to the Company hereunder, including, without limitation,
the obligations pursuant to Section 6. Notwithstanding the foregoing, the
Executive may (A) serve on corporate, civic, educational, philanthropic or
charitable boards or committees, (B) deliver lectures, fulfill speaking
engagements or teach at educational institutions and (C) manage personal
investments and consult non competitive businesses so long as such activities do
not significantly interfere with the performance of the Executive’s
responsibilities hereunder. The foregoing shall also not be construed as
preventing the Executive from investing Executive’s assets in such form or
manner as will not require any significant services on Executive’s part in the
operation of the affairs of the businesses or entities in which such investments
are made; provided, however, that the Executive shall not invest in any business
competitive with the Company, except that the Executive shall be permitted to
own not more than 5% of the stock of those companies whose securities are listed
on a national securities exchange or quoted on the OTC Markets.

 

1 

 

 

2. Compensation and Other Benefits. As compensation for the services to be
rendered hereunder, during the Term the Company shall pay to the Executive the
salary and bonuses, and shall provide the benefits, as set forth in this Section
2.           (a) Base Salary. The Company shall pay to the Executive an annual
base salary of $300,000, payable on a monthly basis commencing on the Effective
Date (the “Base Salary”). The Base Salary may be subject to annual increases
(but not decreases), as determined in the discretion of Board. The Base Salary
shall be paid in accordance with the Company’s payroll policies, provided,
however, that the first payment of Base Salary shall not be due and payable
until February 7, 2017. Initially the Base Salary shall be paid on a 1099.      
    (b) Bonus. The Executive shall be eligible for an annual bonus payment in an
amount to be determined by the Board and Executive (the “Bonus”). The Bonus
shall be determined and payable based on the achievement of certain performance
objectives of the Company as established by the Board and communicated to the
Executive in writing as soon as practicable after commencement of the year in
respect of which the Bonus is paid.           (c) Equity Grants. The Executive
shall be granted the following equity awards:

 

  (i) On the Effective Date, Executive shall be granted 15,000,000 shares of
restricted common stock, par value $0.001 per share (the “Common Stock”) of the
Company (the “First Grant”), which shall be subject to vesting as set forth in
this Section 2(c)(i). 3,750,000 shares of Common Stock in the First Grant shall
vest on the 6 month anniversary of the Effective Date; 3,750,000 shares of
Common Stock in the First Grant shall vest on the 12 month anniversary of the
Effective Date; and thereafter 625,000 shares of Common Stock in the First Grant
shall vest each month thereafter, to modification as set forth in Section 3.    
    (ii) On the Effective Date, Executive shall be granted 500,000 shares of
Common Stock of the Company (the “Second Grant”), which shall be subject to
vesting as set forth in this Section 2(c)(ii). The Second Grant shall vest upon
the Company (i) achieving positive cash flow and (ii) meeting such other goals
as determined by the Board, with such vesting being subject to modification as
set forth in Section 3.         (iii) On each anniversary of the Effective Date,
the Executive shall be granted 500,000 shares of Common Stock of the Company
(each, a “Third Grant”) that will vest as set forth in this Section 2(c)(iii).
50% of each Third Grant shall vest on the first anniversary of the date of the
grant of such Third Grant and the remaining 50% of each Third Grant shall vest
on the second anniversary of the of the date of the grant of such Third Grant,
subject in each case to modification as set forth in Section 3. The amount of
the Third Grant may be increased by the Board.

 

2 

 

 

  (iv) Subject to Section 2(c)(v), on each anniversary of the Effective Date
during the Term, Executive shall be granted a number of shares of Common Stock
as required such that, following such grant and counting the shares of Common
Stock granted pursuant to the First Grant, the Second Grant and the Third Grant
(counting all such shares of Common Stock without regard to vesting) Executive
owns a number of shares of Common Stock equal to a minimum of 10% of the total
number of issued and outstanding shares of Common Stock on such date, assuming
conversion into Common Stock of any other class of shares of capital stock of
the Company which is so convertible and the exercise or conversion of any other
securities of the Company which are so convertible into, or exercisable for,
shares of Common Stock of the Company (each, an “Annual Grant”). 50% of each
Annual Grant shall vest on the on the first anniversary of the grant of such
Annual Grant and the remaining 50% of each Annual Grant shall vest on the second
anniversary of the grant of such Annual Grant, subject in each case to
modification as set forth in Section 3.         (v) Notwithstanding Section
2(c)(iv), in the event that, as of the date of the determination of any Annual
Grant pursuant to Section 2(c)(iv), Executive already owns, counting the shares
of Common Stock granted pursuant to the First Grant, the Second Grant, the Third
Grant and any prior Annual Grants (counting all such shares of Common Stock
without regard to vesting) 10% of the total number of issued and outstanding
shares of Common Stock on such date, assuming conversion into Common Stock of
any other class of shares of capital stock of the Company which is so
convertible and the exercise or conversion of any other securities of the
Company which are so convertible into, or exercisable for, shares of Common
Stock of the Company, then no Annual Grant shall be made on such anniversary.
The Board may elect to increase the percent of total ownership by Executive.    
    (vi) Each of the First Grant, the Second Grant, the Third Grant(s), if any,
the Annual Grant(s), if any, may be referred to herein collectively as the
“Stock Grants” and individually as a “Stock Grant.”

 

  (d) Expenses. The Company shall reimburse the Executive for all necessary and
reasonable travel, entertainment and other business expenses incurred by
Executive in the performance of Executive’s duties hereunder in accordance with
such reasonable procedures as the Company may adopt generally from time to time.
        (e) Vacation. The Executive shall be entitled to 4 weeks of vacation
annually, holiday and sick leave at levels no less than commensurate with those
provided to any other senior executives of the Company, in accordance with the
Company’s vacation, holiday and other pay-for-time-not-worked policies.        
(f) Retirement and Welfare Benefits. The Executive shall be entitled to
participate in the Company’s health, life insurance, long and short-term
disability, dental, retirement, and medical programs, if any, pursuant to their
respective terms and conditions, on a basis no less than commensurate with those
provided to any other senior executives of the Company. Nothing in this
Agreement shall preclude the Company or any affiliate of the Company from
terminating or amending any employee benefit plan or program from time to time
after the Effective Date, provided that any such amendment or termination shall
be effective as to the Executive only if it is equally applicable to every other
senior executive officer of the Company.

 

3 

 

 

3. Termination.

 

  (a) Definition of Cause. For purposes hereof, “Cause” shall mean:            
    (i) a material violation of any material written rule or policy of the
Company, a copy of which has been provided to Executive, (A) for which violation
any employee may be terminated pursuant to the written policies of the Company
reasonably applicable to an executive employee, and (B) which the Executive
fails to correct within 10 days after the Executive receives written notice from
the Board of such violation;                 (ii) misconduct by the Executive to
the material and demonstrable detriment of the Company;                 (iii)
the Executive’s conviction (by a court of competent jurisdiction, not subject to
further appeal) of, or pleading guilty to, a felony;                 (iv) the
Executive’s continued and ongoing gross negligence in the performance of
Executive’s duties and responsibilities to the Company as described in this
Agreement; or                 (v) the Executive’s material failure to perform
Executive’s duties and responsibilities to the Company as described in this
Agreement (other than any such failure resulting from the Executive’s incapacity
due to physical or mental illness or any such failure subsequent to the
Executive being delivered a notice of termination without Cause by the Company
or delivering a notice of termination for Good Reason to the Company), in either
case after written notice from the Board to the Executive of the specific nature
of such material failure and the Executive’s failure to cure such material
failure within ten (10) days following receipt of such notice.

 

  (b) Definition of Good Reason. For purposes hereof, “Good Reason” shall mean:
                (i) a significant diminution by the Company of the Executive’s
role with the Company or a significant detrimental change in the nature and/or
scope of the Executive’s status with the Company (including a diminution in
title);                 (ii) a reduction in Base Salary or target or maximum
Bonus, other than as part of an across-the-board reduction in salaries of
management personnel (including all vice presidents and positions above) of less
than 20%;                 (iii)  at any time following a Change of Control (as
defined in Section 4), a material diminution by the Company of compensation and
benefits (taken as a whole) provided to the Executive as compared to immediately
prior to a Change of Control;                 (iv) the relocation of the
Executive’s principal executive office to a location more than 50 miles further
from the Executive’s principal executive office immediately prior to such
relocation; or                 (v) any other material breach by the Company of
any of the terms and conditions of this Agreement which the Company fails to
correct within 10 days after the Company receives written notice from Executive
of such violation.

 

4 

 

 

  (c) Termination by the Company. The Company may terminate the Term and
Executive’s employment hereunder at any time, with or without Cause, subject to
the terms and conditions herein.                 (i) For Cause. In the event
that the Company terminates the Term or Executive’s employment hereunder with
Cause, then in such event, subject to Section 3(e), (i) the Company shall pay to
Executive any unpaid Base Salary and benefits then owed or accrued, and any
unreimbursed expenses incurred by the Executive pursuant to Section 2(d), in
each case through the termination date, and each of which shall be paid within
10 days following the termination date; (ii) any unvested portion of any Stock
Grants shall immediately be forfeited as of the termination date without any
further action of the Parties; and (iii) all of the Parties’ rights and
obligations hereunder shall thereafter cease, other than such rights or
obligations which arose prior to the termination date or in connection with such
termination, and subject to Section 16.                 (ii) Without Cause. In
the event that the Company terminates the Term or Executive’s employment
hereunder without Cause, then in such event, , subject to Section 3(e), (i) a
pro rata portion of the First Grant and the Second Grant, based on a pro rata
vesting period of 24 months, to the extent not already vested, shall be deemed
automatically vested, based on the number of full months from the Effective Date
to the date of termination (i.e., 4.16666% of the First Grant and the First
Grant shall be deemed vested for each such month, such that if the termination
date is 5 months after the Effective Date, 20.8333% of the First Grant and
20.8333% of the Second Grant shall be deemed vested), provided, however, that
any portion of the First Grant and the Second Grant that have already vested
pursuant to Section 2(c)(i) or Section 2(c)(ii), as applicable, shall be
included in such calculations (e.g., if the termination date is 18 months after
the Effective Date, 75% of the First Grant in total and 75% of the Second Grant
in total, shall be deemed vested), and all remaining unvested portions of the
First Grant and the Second Grant shall be automatically forfeited; (ii) a pro
rata portion of any Third Grant and any Annual Grant, based on a pro rata
vesting period of 24 months, to the extent not already vested, shall be deemed
automatically vested, based on the number of full months from the date of grant
of such Third Grant or Annual Grant to the date of termination (i.e., 4.16666%
of such Third Grant or Annual Grant, as applicable, shall be deemed vested for
each such month, such that if the termination date is 5 months after the grant
date of such Third Grant or Annual Grant, 20.8333% of such Third Grant or Annual
Grant, as applicable, shall be deemed vested), provided, however, that any
portion of each such Third Grant or Annual Grant that has already vested
pursuant to Section 2(c)(iii) or Section 2(c)(iv), respectively, shall be
included in such calculations (e.g., if the termination date is 18 months after
the grant date of such Third Grant, 75% of such Third Grant in total shall be
deemed vested and if the termination date is 18 months after the grant date of
such Annual Grant, 75% of such Annual Grant in total shall be deemed vested),
and all remaining unvested portions of any Third Grant and any Annual Grant
shall be automatically forfeited; (iii) the Company shall pay to Executive any
benefits then owed or accrued, and any unreimbursed expenses incurred by the
Executive pursuant to Section 2(d), in each case through the termination date,
and each of which shall be paid on the termination date; and (iv) all of the
Parties’ rights and obligations hereunder shall thereafter cease, other than
such rights or obligations which arose prior to the termination date or in
connection with such termination, and subject to Section 16.

 

5 

 

 

  (d) Termination by the Executive. The Executive may terminate the Term or
resign from Executive’s employment hereunder at any time, with or without Good
Reason.                 (i) With Good Reason. In the event that Executive
terminates the Term or resigns from Executive’s employment hereunder with Good
Reason, the Company shall pay to Executive the amounts, and Executive shall, ,
subject to Section 3(e), be entitled to such benefits (including without
limitation any vesting of unvested shares under any Grant), that would have been
payable to Executive or which Executive would have received had the Term and
Executive’s employment been terminated by the Company without Cause pursuant to
Section 3(c)(ii).                 (ii) Without Good Reason. In the event that
Executive terminates the Term or resigns from Executive’s employment hereunder
without Good Reason, the Company shall pay to Executive the amounts, and
Executive shall be entitled, subject to Section 3(e), to such benefits
(including without limitation any vesting of unvested shares under any Grant),
that would have been payable to Executive or which Executive would have received
had the Term and Executive’s employment been terminated by the Company with
Cause pursuant to Section 3(c)(i).             (e) Termination by Death or
Disability. In the event of the Executive’s death or total disability (as
defined in Section 22(e)(3) of the Internal Revenue Code of 1986, as amended)
during the Term, the Term and Executive’s employment shall terminate on the date
of death or total disability. In the event of such termination, the Company’s
sole obligations hereunder to the Executive (or the Executive’s estate) shall be
for unpaid Base Salary, accrued but unpaid Bonus and benefits (then owed or
accrued and owed in the future), a pro-rata Bonus for the year of termination
based on the Executive’s target Bonus for such year and the portion of such year
in which the Executive was employed, and reimbursement of expenses pursuant to
Section 2(d) through the effective date of termination, each of which shall be
paid within 10 days following the date of the Executive’s termination, and any
unvested portion of any Stock Grants shall immediately be forfeited as of the
termination date without any further action of the Parties.           (f) Review
Period (180 Days). The Parties acknowledge and agree that the Company is in the
process of completing financing transactions. In the event that such financing
transactions are not completed to the approval of the Board within 180 days of
the Effective Date, the Executive’s compensation may be reviewed and may be
adjusted by the Board until suitable financing transactions have been completed.

 

4. Change of Control.             (a) A “Change of Control” shall be deemed to
have occurred if, after the Effective Date, (i) the beneficial ownership (as
defined in Rule 13d-3 under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) of securities representing more than 50% of the combined voting
power of the Company is acquired by any “person” as defined in sections 13(d)
and 14(d) of the Exchange Act (other than the Company, any subsidiary of the
Company, or any trustee or other fiduciary holding securities under an employee
benefit plan of the Company), (ii) the merger or consolidation of the Company
with or into another corporation where the shareholders of the Company,
immediately prior to the consolidation or merger, would not, immediately after
the consolidation or merger, beneficially own (as such term is defined in Rule
13d-3 under the Exchange Act), directly or indirectly, shares representing in
the aggregate 50% or more of the combined voting power of the securities of the
corporation issuing cash or securities in the consolidation or merger (or of its
ultimate parent corporation, if any) in substantially the same proportion as
their ownership of the Company immediately prior to such merger or
consolidation, or (iii) the sale or other disposition of all or substantially
all of the Company’s assets to an entity, other than a sale or disposition by
the Company of all or substantially all of the Company’s assets to an entity, at
least 50% of the combined voting power of the voting securities of which are
owned directly or indirectly by shareholders of the Company, immediately prior
to the sale or disposition, in substantially the same proportion as their
ownership of the Company immediately prior to such sale or disposition.

 

6 

 

 

  (b) Anything in this Agreement to the contrary notwithstanding, if it is
determined that any payment or benefit provided to the Executive under this
Agreement or otherwise, whether or not in connection with a Change of Control (a
“Payment”), would constitute an “excess parachute payment” within the meaning of
section 280G of the Internal Revenue Code of 1986, as amended (the “Code”), such
that the Payment would be subject to an excise tax under section 4999 of the
Code (the “Excise Tax”), the Company shall pay to the Executive an additional
amount (the “Gross-Up Payment”) such that the net amount of the Gross-Up Payment
retained by the Executive after the payment of any Excise Tax and any federal,
state and local income and employment tax on the Gross-Up Payment, shall be
equal to the Excise Tax due on the Payment and any interest and penalties in
respect of such Excise Tax. For purposes of determining the amount of the
Gross-Up Payment, Executive shall be deemed to pay federal income tax and
employment taxes at the highest marginal rate of federal income and employment
taxation in the calendar year in which the Gross-Up Payment is to be made and
state and local income taxes at the highest marginal rate of taxation in the
state and locality of Executive’s residence (or, if greater, the state and
locality in which Executive is required to file a nonresident income tax return
with respect to the Payment) in the calendar year in which the Gross-Up Payment
is to be made, net of the maximum reduction in federal income taxes that may be
obtained from the deduction of such state and local taxes.         (c) All
determinations made pursuant to the foregoing paragraph shall be made by the
Company which shall provide its determination and any supporting calculations
(the “Determination”) to the Executive within thirty days of the date of the
Executive’s termination or any other date selected by the Executive or the
Company. Within ten calendar days of the delivery of the Determination to the
Executive, the Executive shall have the right to dispute the Determination (the
“Dispute”). The existence of any Dispute shall not in any way affect the
Executive’s right to receive the Gross-Up Payments in accordance with the
Determination. If there is no dispute, the Determination by the Company shall be
final, binding and conclusive upon the Executive, subject to the application of
Section 4(d). Within ten days after the Company’s determination, the Company
shall pay to the Executive the Gross-Up Payment, if any. If the Company
determines that no Excise Tax is payable by the Executive, it will, at the same
time as it makes such determination, furnish Executive with an opinion that the
Executive has substantial authority not to report any Excise Tax on Executive’s
federal, state, local income or other tax return. The Company agrees to
indemnify and hold harmless the Company of and from any and all claims, damages
and expenses resulting from or relating to its determinations pursuant to this
Section 4(c), except for claims, damages or expenses resulting from the gross
negligence or willful misconduct of the Company.

 

7 

 

 

  (d) As a result of the uncertainty in the application of sections 4999 and
280G of the Code, it is possible that the Gross-Up Payments either will have
been made which should not have been made, or will not have been made which
should have been made, by the Company (an “Excess Gross-Up Payment” or a
“Gross-Up Underpayment,” respectively). If it is established pursuant to (A) a
final determination of a court for which all appeals have been taken and finally
resolved or the time for all appeals has expired, or (B) an Internal Revenue
Service (the “IRS”) proceeding which has been finally and conclusively resolved,
that an Excess Gross-Up Payment has been made, such Gross-Up Excess Payment
shall be deemed for all purposes to be a loan to the Executive made on the date
the Executive received the Excess Gross-Up Payment and the Executive shall repay
the Excess Gross-Up Payment to the Company either (i) on demand, if the
Executive is in possession of the Excess Gross-Up Payment or (ii) upon the
refund of such Excess Gross-Up Payment to the Executive from the IRS, if the IRS
is in possession of such Excess Gross-Up Payment, together with interest on the
Excess Gross-Up Payment at (X) 120% of the applicable federal rate (as defined
in Section 1274(d) of the Code) compounded semi-annually for any period during
which the Executive held such Excess Gross-Up Payment and (Y) the interest rate
paid to the Executive by the IRS in respect of any period during which the IRS
held such Excess Gross-Up Payment. If it is determined (I) by the Company, the
Company (which shall include the position taken by the Company, together with
its consolidated group, on its federal income tax return) or the IRS, (II)
pursuant to a determination by a court, or (III) upon the resolution to the
Executive’s satisfaction of the Dispute, that a Gross-Up Underpayment has
occurred, the Company shall pay an amount equal to the Gross-Up Underpayment to
the Executive within ten calendar days of such determination or resolution,
together with interest on such amount at 120% of the applicable federal rate
compounded semi-annually from the date such amount should have been paid to the
Executive pursuant to the terms of this Agreement or otherwise, but for the
operation of this Section 4(d), until the date of payment.

 

5. Post-Termination Assistance. Upon the Executive’s termination of employment
with the Company, the Executive agrees to fully cooperate in all matters
relating to the winding up or pending work on behalf of the Company and the
orderly transfer of work to other employees of the Company following any
termination of the Executives’ employment. The Executive further agrees that
Executive will provide, upon reasonable notice, such information and assistance
to the Company as may reasonably be requested by the Company in connection with
any audit, governmental investigation, litigation, or other dispute in which the
Company is or may become a party and as to which the Executive has knowledge;
provided, however, that (i) the Company agrees to reimburse the Executive for
any related out-of-pocket expenses, including travel expenses, and (ii) any such
assistance may not unreasonably interfere with Executive’s then current
employment.

 

6. Restrictive Covenants. In consideration of the obligations of the Company
hereunder, the Executive agrees that Executive shall not:             (a) during
the Term and for a period of two years after a termination of the Executive’s
employment with the Company for any reason, (A) directly or indirectly become an
employee, director, consultant or advisor of, or otherwise affiliated with, any
business which provides, in whole or in part, the same or similar services
and/or products offered by Company, or (B) directly or indirectly solicit or
hire or encourage the solicitation or hiring of any person who was an employee
of the Company at any time on or after the date of such termination (unless more
than six months shall have elapsed between the last day of such person’s
employment by the Company and the first date of such solicitation or hiring);  
          (b) during or after the Term, make statements or representations, or
otherwise communicate, directly or indirectly, in writing, orally, or otherwise,
or take any other action which disparages the Company or its officers,
directors, businesses or reputations; or

 

8 

 

 

  (c) during or after the Term, without the written consent of the Board,
disclose to any person other than as required by law or court order, any
confidential information obtained by the Executive while in the employ of the
Company, provided, however, that confidential information shall not include any
information known generally to the public (other than as a result of
unauthorized disclosure by the Executive) or any specific information or type of
information generally not considered confidential by persons engaged in the same
business as the Company, or information disclosed by the Company by any member
of the Board or any other officer thereof to a third party without restrictions
on the disclosure of such information.         (d) Executive agrees that the
geographic scope of the above restrictions shall extend to the geographic area
in which Company actively conducted business immediately prior to termination of
this Agreement or expiration of the Term.         (e) For the purpose of Section
5 and Section 6 only, the term “Company” shall mean the Company and its
subsidiaries. Notwithstanding the above, nothing in this Agreement shall
preclude the Executive from making truthful statements or disclosures that are
required by applicable law, regulation or legal process.         (f) Executive
admits and agrees that Executive’s breach of the provisions of this Section 6
would result in irreparable harm to the Company. Accordingly, in the event of
Executive’s breach or threatened breach of such restrictions, Executive agrees
that the Company shall be entitled to an injunction restraining such breach or
threatened breach without the necessity of posting a bond or other security.
Further, in the event of Executive’s breach, the duration of the restrictions
contained in this Section 6 shall be extended for the entire time that the
breach existed so that the Company is provided with the benefit of the full time
period provided herein.         (g) In addition to injunctive relief, the
Company shall be entitled to any other remedy available in law or equity by
reason of Executive’s breach or threatened breach of the restrictions contained
in this Section 6.         (h) If the Company or Executive retains an attorney
to enforce or attest the provisions of this Section 6, the successful Party in
such proceeding shall be entitled to receive its attorneys’ fees and costs so
incurred both prior to filing a lawsuit, during the lawsuit and on appeal, from
the unsuccessful Party in such proceeding.         (i) It is the intent and
understanding of each Party hereto that if, in any action before any arbitration
panel, court or agency legally empowered to enforce this Agreement, any term,
restriction, covenant or promise in this Section 6 is found to be unreasonable
and for that reason unenforceable, then such term, restriction, covenant or
promise shall be deemed modified to the extent necessary to make it enforceable
by such arbitration panel, court or agency.

 

7. Enforcement. The Executive hereby expressly acknowledges that the
restrictions contained in Section 6 are reasonable and necessary to protect the
Company’s legitimate interests, that the Company would not have entered into
this Agreement in the absence of such restrictions, and that any violation of
such restrictions will result in irreparable harm to the Company. The Executive
agrees that the Company shall be entitled to preliminary and permanent
injunctive relief, without the necessity of proving actual damages, as well as
an equitable accounting of all earnings, profits and other benefits arising from
any violation of the restrictions contained in Section 6, which rights shall be
cumulative and in addition to any other rights or remedies to which the Company
may be entitled. The Executive irrevocably and unconditionally (i) agrees that
any legal proceeding arising out of this paragraph may be brought in any United
States District Court located in the State of Wyoming (the “Selected Courts”),
(ii) consents to the non-exclusive jurisdiction of the Selected Courts in any
such proceeding, and (iii) waives any objection to the laying of venue of any
such proceeding in any Selected Court.

.

9 

 

 

 

8. No Mitigation or Set Off. In no event shall the Executive be obligated to
seek other employment or take any other action by way of mitigation of the
amounts payable to the Executive under any of the provisions of this Agreement
and such amounts shall not be reduced, regardless of whether the Executive
obtains other employment. The Company’s obligation to make the payments provided
for in this Agreement and otherwise to perform its obligations hereunder shall
not be affected by any circumstances, including, without limitation, any
set-off, counterclaim, recoupment, defense or other right which the Company may
have against the Executive or others; provided, however, the Company shall have
the right to offset the amount of any funds loaned or advanced to the Executive
and not repaid against any severance obligations the Company may have to the
Executive hereunder.     9. Return of Documents. Upon termination of Executive’s
employment, the Executive agrees to return all documents belonging to the
Company in Executive’s possession including, but not limited to, contracts,
agreements, licenses, business plans, equipment, software, software programs,
products, work-in-progress, source code, object code, computer disks, books,
notes and all copies thereof, whether in written, electronic or other form;
provided that the Executive may retain copies of Executive’s rolodex. In
addition, the Executive shall certify to the Company in writing as of the
effective date of termination that none of the assets or business records
belonging to the Company are in Executive’s possession, remain under Executive’s
control, or have been transferred to any third person.

 

10. Intellectual Property Rights.             (a) Disclosure of Work Product. As
used in this Agreement, the term “Work Product” means any invention, whether or
not patentable, know-how, designs, mask works, trademarks, formulae, processes,
manufacturing techniques, trade secrets, ideas, artwork, software or any
copyrightable or patentable works. Executive agrees to disclose promptly in
writing to Company, or any person designated by Company, all Work Product that
is solely or jointly conceived, made, reduced to practice, or learned by
Executive in the course of any work performed for Company (“Company Work
Product”). Executive agrees (a) to use Executive’s best efforts to maintain such
Company Work Product in trust and strict confidence; (b) not to use Company Work
Product in any manner or for any purpose not expressly set forth in this
Agreement; and (c) not to disclose any such Company Work Product to any third
party without first obtaining Company’s express written consent on a
case-by-case basis.             (b) Ownership of Company Work Product. Executive
agrees that any and all Company Work Product conceived, written, created or
first reduced to practice in the performance of work under this Agreement shall
be deemed “work for hire” under applicable law and shall be the sole and
exclusive property of Company.             (c) Assignment of Company Work
Product. Executive irrevocably assigns to Company all right, title and interest
worldwide in and to the Company Work Product and all applicable intellectual
property rights related to the Company Work Product, including without
limitation, copyrights, trademarks, trade secrets, patents, moral rights,
contract and licensing rights (the “Proprietary Rights”). Except as set forth
below, Executive retains no rights to use the Company Work Product and agrees
not to challenge the validity of Company’s ownership in the Company Work
Product. Executive hereby grants to Company a perpetual, non-exclusive, fully
paid-up, royalty-free, irrevocable and world-wide right, with rights to
sublicense through multiple tiers of sublicensees, to reproduce, make derivative
works of, publicly perform, and display in any form or medium whether now known
or later developed, distribute, make, use and sell any and all Executive owned
or controlled Work Product or technology that Executive uses to complete the
services and which is necessary for Company to use or exploit the Company Work
Product.

 

10 

 

 

  (d) Assistance. Executive agrees to cooperate with Company or its designee(s),
both during and after the Term, in the procurement and maintenance of Company’s
rights in Company Work Product and to execute, when requested, any other
documents deemed necessary by Company to carry out the purpose of this
Agreement. Executive will assist Company in every proper way to obtain, and from
time to time enforce, United States and foreign Proprietary Rights relating to
Company Work Product in any and all countries. Executive’s obligation to assist
Company with respect to Proprietary Rights relating to such Company Work Product
in any and all countries shall continue beyond the termination of this
Agreement, but Company shall compensate Executive at a reasonable rate to be
mutually agreed upon after such termination for the time actually spent by
Executive at Company’s request on such assistance.         (e) Execution of
Documents. In the event Company is unable for any reason, after reasonable
effort, to secure Executive’s signature on any document requested by Company
pursuant to this Section 10(f) within seven (7) days of the Company’s initial
request to Executive, Executive hereby irrevocably designates and appoints
Company and its duly authorized officers and agents as its agent and attorney in
fact, which appointment is coupled with an interest, to act for and on its
behalf solely to execute, verify and file any such documents and to do all other
lawfully permitted acts to further the purposes of this Section with the same
legal force and effect as if executed by Executive. Executive hereby waives and
quitclaims to Company any and all claims, of any nature whatsoever, which
Executive now or may hereafter have for infringement of any Proprietary Rights
assignable hereunder to Company.         (f) Executive Representations and
Warranties. Executive hereby represents and warrants that: (i) Company Work
Product will be an original work of Executive or all applicable third parties
will have executed assignments of rights reasonably acceptable to Company; (ii)
neither the Company Work Product nor any element thereof will infringe the
intellectual property rights of any third party; (iii) neither the Company Work
Product nor any element thereof will be subject to any restrictions or to any
mortgages, liens, pledges, security interests, encumbrances or encroachments;
(iv) Executive will not grant, directly or indirectly, any rights or interest
whatsoever in the Company Work Product to any third party; (v) Executive has
full right and power to enter into and perform Executive’s obligations under
this Agreement without the consent of any third party; (vi) Executive will use
best efforts to prevent injury to any person (including employees of Company) or
damage to property (including Company’s property) during the Term; and (vii)
should Company permit Executive to use any of Company’s equipment, tools, or
facilities during the Term, such permission shall be gratuitous and Executive
shall be responsible for any injury to any person (including death) or damage to
property (including Company’s property) arising out of use of such equipment,
tools or facilities.

 

11 

 

 

11. Confidentiality             (a) Definition. For purposes of this Agreement,
“Confidential Information” shall mean all Company Work Product and all
non-public written, electronic, and oral information or materials of Company
communicated to or otherwise obtained by Executive in connection with this
Agreement, which is related to the products, business and activities of Company,
its Affiliates (as defined below), and subsidiaries, and their respective
customers, clients, suppliers, and other entities with which such party does
business, including: (i) all costing, pricing, technology, software,
documentation, research, techniques, procedures, processes, discoveries,
inventions, methodologies, data, tools, templates, know how, intellectual
property and all other proprietary information of Company; (ii) the terms of
this Agreement; and (iii) any other information identified as confidential in
writing by Company. Confidential Information shall not include information that:
(a) was lawfully known by Executive without an obligation of confidentiality
before its receipt from Company; (b) is independently developed by Executive
without reliance on or use of Confidential Information; (c) is or becomes
publicly available without a breach by Executive of this Agreement; or (d) is
disclosed to Executive by a third party which is not required to maintain its
confidentiality. An “Affiliate” of a Party shall mean any entity directly or
indirectly controlling, controlled by, or under common control with, such Party
at any time during the Term for so long as such control exists.             (b)
Company Ownership. Company shall retain all right, title, and interest to the
Confidential Information, including all copies thereof and all rights to
patents, copyrights, trademarks, trade secrets and other intellectual property
rights inherent therein and appurtenant thereto. Subject to the terms and
conditions of this Agreement, Company hereby grants Executive a non-exclusive,
non-transferable, license during the Term to use any Confidential Information
solely to the extent that such Confidential Information is necessary for the
performance of Executive’s duties hereunder. Executive shall not, by virtue of
this Agreement or otherwise, acquire any proprietary rights whatsoever in
Confidential Information, which shall be the sole and exclusive property and
confidential information of Company. No identifying marks, copyright or
proprietary right notices may be deleted from any copy of Confidential
Information. Nothing contained herein shall be construed to limit the rights of
Company from performing similar services for, or delivering the same or similar
deliverable to, third parties using the Confidential Information and/or using
the same personnel to provide any such services or deliverables.             (c)
Confidentiality Obligations. Executive agrees to hold the Confidential
Information in confidence and not to copy, reproduce, sell, assign, license,
market, transfer, give or otherwise disclose such Confidential Information to
any person or entity or to use the Confidential Information for any purposes
whatsoever, without the express written permission of Company, other than
disclosure to Executive’s, partners, principals, directors, officers, employees,
subcontractors and agents on a “need-to-know” basis as reasonably required for
the performance of Executive’s obligations hereunder or as otherwise agreed to
herein. Executive shall be responsible to Company for any violation of this
Section 11 by Executive’s employees, subcontractors, and agents. Executive shall
maintain the Confidential Information with the same degree of care, but no less
than a reasonable degree of care, as Executive employs concerning its own
information of like kind and character.             (d) Required Disclosure. If
Executive is requested to disclose any of the Confidential Information as part
of an administrative or judicial proceeding, Executive shall, to the extent
permitted by applicable law, promptly notify Company of that request and
cooperate with Company, at Company’s expense, in seeking a protective order or
similar confidential treatment for the Confidential Information. If no
protective order or other confidential treatment is obtained, Executive shall
disclose only that portion of Confidential Information which is legally required
and will exercise all reasonable efforts to obtain reliable assurances that
confidential treatment will be accorded the Confidential Information which is
required to be disclosed.

 

12 

 

 

  (e) Enforcement. Executive acknowledges that the Confidential Information is
unique and valuable, and that remedies at law will be inadequate to protect
Company from any actual or threatened breach of this Section 11 by Executive and
that any such breach would cause irreparable and continuing injury to Company.
Therefore, Executive agrees that Company shall be entitled to seek equitable
relief with respect to the enforcement of this Section 11 without any
requirement to post a bond, including, without limitation, injunction and
specific performance, without proof of actual damages or exhausting other
remedies, in addition to all other remedies available to Company at law or in
equity. For greater clarity, in the event of a breach or threatened breach by
Executive of any of the provisions of this Section 11, in addition to and not in
limitation of any other rights, remedies or damages available at law or in
equity, Company shall be entitled to a permanent injunction or other like remedy
in order to prevent or restrain any such breach or threatened breach by
Executive, and Executive agrees that an interim injunction may be granted
against Executive immediately on the commencement of any action, claim, suit or
proceeding by Company to enforce the provisions of this Section 11, and
Executive further irrevocably consents to the granting of any such interim or
permanent injunction or any like remedy. If any action at law or in equity is
necessary to enforce the terms of this Section 11, Executive, if it is
determined to be at fault, shall pay Company’s reasonable legal fees and
expenses on a substantial indemnity basis.         (f) Related Duties. Executive
shall: (i) promptly deliver to Company upon Company’s request all materials in
Executive’s possession which contain Confidential Information; (ii) use its best
efforts to prevent any unauthorized use or disclosure of the Confidential
Information; (iii) notify Company in writing immediately upon discovery of any
such unauthorized use or disclosure; and (iv) cooperate in every reasonable way
to regain possession of any Confidential Information and to prevent further
unauthorized use and disclosure thereof.         (g) Legal Exceptions. Further
notwithstanding the foregoing provisions of this Section 11, Executive may
disclose confidential information as may be expressly required by law,
governmental rule, regulation, executive order, court order, or in connection
with a dispute between the Parties; provided that prior to making any such
disclosure, Executive shall use its best efforts to: (i) provide Company with at
least fifteen (15) days’ prior written notice setting forth with specificity the
reason(s) for such disclosure, supporting documentation therefor, and the
circumstances giving rise thereto; and (ii) limit the scope and duration of such
disclosure to the strictest possible extent.         (h) Limitation. Except as
specifically set forth herein, no licenses or rights under any patent,
copyright, trademark, or trade secret are granted by Company to Executive
hereunder, or are to be implied by this Agreement. Except for the restrictions
on use and disclosure of Confidential Information imposed in this Agreement, no
obligation of any kind is assumed or implied against either Party or their
Affiliates by virtue of meetings or conversations between the Parties hereto
with respect to the subject matter stated above or with respect to the exchange
of Confidential Information. Each party further acknowledges that this Agreement
and any meetings and communications of the Parties and their affiliates relating
to the same subject matter shall not: (i) constitute an offer, request,
invitation or contract with the other Party to engage in any research,
development or other work; (ii) constitute an offer, request, invitation or
contract involving a buyer-seller relationship, joint venture, teaming or
partnership relationship between the Parties and their affiliates; or (iii)
constitute a representation, warranty, assurance, guarantee or inducement with
respect to the accuracy or completeness of any Confidential Information or the
non-infringement of the rights of third persons.

 

13 

 

 

12. Effect of Waiver. The waiver by either Party of a breach of any provision of
this Agreement shall not operate or be construed as a waiver of any subsequent
breach hereof. No waiver shall be valid unless in writing.     13. Assignment.
This Agreement may not be assigned by either Party without the express prior
written consent of the other Party hereto, except that the Company (i) may
assign this Agreement to any subsidiary or affiliate of the Company, provided
that no such assignment shall relieve the Company of its obligations hereunder
without the written consent of the Executive, and (ii) will require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place. As used in this Agreement, “Company”
shall mean the Company as hereinbefore defined and any successor to its business
and/or assets as aforesaid which assumes and agrees to perform this Agreement by
operation of law, or otherwise. This Agreement shall inure to the benefit of,
and shall be binding upon, the successors and permitted assigns of the Parties.
    14. No Third Party Rights. Except as expressly provided in this Agreement,
this Agreement is intended solely for the benefit of the Parties hereto and is
not intended to confer any benefits upon, or create any rights in favor of, any
person or entity other than the Parties hereto.     15. Entire Agreement;
Effectiveness of Agreement. This Agreement sets forth the entire agreement of
the Parties hereto and shall supersede any and all prior agreements and
understandings concerning the Executive’s employment by the Company. This
Agreement may be changed only by a written document signed by the Executive and
the Company. Notwithstanding the foregoing, this Agreement shall not supercede
or replace any agreement entered into between the Company and the Executive with
respect to any plan or benefit described in Section 2(f).     16. Survival. The
provisions of Section 4, Section 5, Section 6, Section 7, Section 9, this
Section 16, Section 18 and Section 19 shall survive any termination or
expiration of this Agreement.     17. Severability. If any one or more of the
provisions, or portions of any provision, of the Agreement shall be held to be
invalid, illegal or unenforceable, the validity, legality or enforceability of
the remaining provisions or parts hereof shall not in any way be affected or
impaired thereby.     18. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE SUBSTANTIVE AND PROCEDURAL
LAWS OF THE STATE OF WYOMING WITHOUT REGARD TO RULES GOVERNING CONFLICTS OF LAW.

 

19. Arbitration.             (a) Other than as set forth in Section 7, any
controversy, claim or dispute arising out of or relating to this Agreement or
the Executive’s employment by the Company, including, but not limited to, common
law and statutory claims for discrimination, wrongful discharge, and unpaid
wages, shall be resolved by arbitration in Charlotte, North Carolina pursuant to
then prevailing National Rules for the Resolution of Employment Disputes of the
American Arbitration Association. The arbitration shall be conducted by three
arbitrators, with one arbitrator selected by each Party and the third arbitrator
selected by the two arbitrators so selected by the Parties. The arbitrators
shall be bound to follow the applicable Agreement provisions in adjudicating the
dispute. It is agreed by both Parties that the arbitrators’ decision is final,
and that no Party may take any action, judicial or administrative, to overturn
such decision. The judgment rendered by the arbitrators may be entered in the
Selected Courts. Each Party will pay its own expenses of arbitration and the
expenses of the arbitrators will be equally shared provided that, if in the
opinion of the arbitrators any claim, defense, or argument raised in the
arbitration was unreasonable, the arbitrators may assess all or part of the
expenses of the other Party (including reasonable attorneys’ fees) and of the
arbitrators as the arbitrators deem appropriate. The arbitrators may not award
either Party punitive or consequential damages.             (b) WAIVER OF JURY
TRIAL. TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE PARTIES HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

 

14 

 

 

20. Indemnification. During the Term, the Executive shall be entitled to
indemnification and insurance coverage for directors’ and officers’ liability,
fiduciary liability and other liabilities arising out of the Executive’s
position with the Company in any capacity, in an amount not less than the
highest amount available to any other senior level executive or member of the
Board and to the full extent provided by the Company’s certificate of
incorporation or by-laws, and such coverage and protections, with respect to the
various liabilities as to which the Executive has been customarily indemnified
prior to termination of employment, shall continue for at least six years
following the end of the Term. Any indemnification agreement entered into
between the Company and the Executive shall continue in full force and effect in
accordance with its terms following the termination of this Agreement.        



21. Notices.

 

    (a) All notices and other communications hereunder shall be in writing and
shall be given by hand delivery to the other party, or by registered or
certified mail, return receipt requested, postage prepaid, or by email with
return receipt requested and received or nationally recognized overnight courier
service, addressed as set forth below or to such other address as either Party
shall have furnished to the other in writing in accordance herewith. All
notices, requests, demands and other communications shall be deemed to have been
duly given (i) when delivered by hand, if personally delivered, (ii) when
delivered by courier or overnight mail, if delivered by commercial courier
service or overnight mail, and (iii) on receipt of confirmed delivery, if sent
by email.

 

If to the Company:

 

Life Clips, Inc.

Attn: Victoria Rudman

Harbour Centre

18851 NE 29th Ave.

Suite 700

Aventura, FL 33180

 

Email: vrudman@lifeclips.com

 

If to Executive:

 

Huey Long

20W Nottingham Lane

Rogers, Arkansas 72758

 

Email: huey.paul.long@gmail.com

 

15 

 

 

22. Headings The section headings contained in this Agreement are inserted for
convenience only and shall not affect in any way the meaning or interpretation
of this Agreement.     23. Rule of Construction. The general rule of
construction for interpreting a contract, which provides that the provisions of
a contract should be construed against the Party preparing the contract, is
waived by the Parties hereto. Each Party acknowledges that such Party was
represented by separate legal counsel in this matter who participated in the
preparation of this Agreement or such Party had the opportunity to retain
counsel to participate in the preparation of this Agreement but elected not to
do so.     24. Execution in Counterparts, Electronic Transmission. This
Agreement may be executed in any number of counterparts, each of which shall be
deemed an original. The signature of any party to this Agreement which is
transmitted by any reliable electronic means such as, but not limited to, a
photocopy, electronically scanned or facsimile machine, for purposes hereof, is
to be considered as an original signature, and the document transmitted is to be
considered to have the same binding effect as an original signature or an
original document.

 

[Signatures appear on following page]

 

16 

 

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
Effective Date.

 

Life Clips, Inc.

 

By: /s/ Victoria Rudman   Name: Victoria Rudman   Title: CFO  

 

Huey Long

 

By: /s/ Huey Long   Name: Huey Long  

 

17 

 

 

 

